Citation Nr: 0310942	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
right knee disability.

2.  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from October 1977 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


  



REMAND

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect, the Board undertook additional 
development in this case.  However, during the course of this 
appeal there was a significant change in the law.  In the 
recently decided case of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (hereinafter "the Court") 
invalidated, in part, the Board's development authority.  For 
this reason, the case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
applied in the development of the 
claim.

2.  After all development has been 
completed in accordance with VCAA, the 
RO should perform the following 
actions:

(a.)  Taking into account the 
entire current record, 
readjudicate the issue on 
appeal regarding the propriety 
of the noncompensable 
evaluation assigned to the 
veteran's service-connected 
right knee for the period from 
November 1, 1997 to the 
present.

(b.)  Taking into account the 
entire current record, 
readjudicate the issue on 
appeal regarding the propriety 
of the noncompensable 
evaluation assigned to the 
veteran's service-connected 
left knee for the period from 
November 1, 1997 to the 
present.

3.   If the claims are not resolved to 
the satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




